DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as follows: 
Claims 1-8. (Canceled)
Claim 9. (Currently Amended) A gasket shaping mold, comprising:
a mold seat having a surface,
a plurality of mold cavity ring-grooves concavely formed on the surface, and
each of the mold cavity ring-grooves having two longitudinal groove sections configured to be opposite to each other, and
at least one of the longitudinal groove sections having at least an inwardly bent wavy bent portion, and
a plurality of turning round corner portions formed at a junction between the longitudinal groove section and the wavy bent portion, and
each of the turning round corner portions having a radius equal to or greater than 6mm;
wherein the wavy bent portion is in a shape of a U-shaped wave or a flat u-shaped wave;
wherein each of the mold cavity ring-grooves is a polygonal ring-groove, and a corner end of the polygonal ring-groove has a plurality of corner-end round corner portions formed thereon, and each of the corner-end round corner portions has a radius equal to or greater than 6mm. 
Claim 11. (Canceled)
Reasons for Allowance
Claim(s) 9-10 and 12-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim(s) 9-10 and 12-16 have been allowed because the prior art does not anticipate under 35 U.S.C § 101(a)(1) and/or 102(a)(2)  or make obvious under 35 U.S.C § 103 the invention of a gasket shaping mold comprising:
“a plurality of mold cavity polygonal ring-grooves”
“wherein the wavy bent portion is in a shape of a U-shaped wave or a flat u-shaped wave. “
The closest prior art of record are as follows:
Asai (US-8419992-B2) teaches a mold seat, surface, plurality of mold cavity ring-grooves concavely formed on the surface, two longitudinal groove sections, a plurality of turning round corner portions formed at a junction between the longitudinal groove portion (Figure(s) 1); however, Asai fails to anticipate or show as obvious in combination or alone the feature of a mold cavity ring-groove with a polygonal shape.
Braconier (US-5137674-A) teaches a mold seat, surface, plurality of mold cavity ring-grooves concavely formed on the surface, two longitudinal groove sections, a v-shaped wave; however, Braconier fails to anticipate or show as obvious in combination or alone the feature of a plurality of mold cavity ring-grooves with a polygonal shape or a U-shaped wave or a flat u-shaped wave.
Xue (US-20070071846-A1) teaches the plurality of curved shaped junctions (Figure(s) 1); however, Xue fails to anticipate or show as obvious in 
Belter (US-4990396-A) teaches the curved shaped junctions and U-shaped waves (Figure(s) 1); however, Belter fails to anticipate or show as obvious in combination or alone the feature of a plurality of mold cavity ring-grooves with a polygonal shape.
Suga (US-6478570-B1) teaches a plurality of mold cavity ring-grooves (Figure(s) 1); however, Suga fails to anticipate or show as obvious in combination or alone the feature of a plurality of mold cavity ring-grooves with a polygonal shape.
Haupt (US-20060057245-A1) teaches  a mold seat, surface, plurality of mold cavity ring-grooves concavely formed on the surface, a single longitudinal groove sections, a plurality of turning round corner portions formed at a junction between the longitudinal groove portion (Figure(s) 1); however, Haupt fails to anticipate or show as obvious in combination or alone the feature of two longitudinal groove sections with a plurality of mold cavity ring-grooves with a polygonal shape.
Ueno (US-20140147547-A1) a mold seat, surface, plurality of mold cavity ring-grooves concavely formed on the surface, a single longitudinal groove sections, a plurality of turning round corner portions formed at a junction between the longitudinal groove portion (Figure(s) 1); however, Ueno fails to anticipate or show as obvious in combination or alone the feature of two longitudinal groove .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. “Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST. If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If requesting an interview, please provide your name, application number, call-back number, and availability. Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743      

/NAHIDA SULTANA/Primary Examiner, Art Unit 1743